UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1230


JESSICA RATLIFF, as Administratrix of the Estate of Michael
Ratliff,

                Plaintiff - Appellant,

          v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE CO.,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00008-JPB-JES)


Submitted:   September 30, 2014           Decided:    October 8, 2014


Before KING and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott W. Andrews, HOOVER ANDREWS PLLC, Barboursville, West
Virginia, for Appellant.   Walter M. Jones, III, E. Kay Fuller,
Michael M. Stevens,   MARTIN & SEIBERT, L.C., Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This action arises out of a motor vehicle accident

that     resulted    in    the    death        of    Jessica       Ratliff’s    husband.

Ratliff     sought    to    recover       under       the     underinsured      motorist

provision in the decedent’s automobile insurance policy, which

was issued by State Farm Automobile Insurance Co. (State Farm).

State Farm refused payment on the ground that the decedent bore

primary    responsibility        for     the    accident.          Ratliff     then   sued

State Farm, and the district court granted summary judgment in

favor of State Farm.        Ratliff now appeals.               We affirm.

            Ratliff first contends that the district court abused

its discretion when it granted State Farm’s motion to strike

Ratliff’s expert witness, Kevin Theriault.                         The district court

excluded Theriault’s testimony on the ground that his opinion

was based in speculation and conjecture and was unsupported by

sufficient known facts.           After thorough review, we hold that the

testimony was unreliable under Fed. R. Evid. 702 and Daubert v.

Merrell    Dow   Pharms.,        Inc.,    509       U.S.    579,    589   (1993),     and,

accordingly, was properly excluded.

            We further hold that the district court did not abuse

its    discretion    in    granting      State       Farm’s    motion     to   file   its

summary judgment motion beyond the deadline set in a scheduling

order.     Notably, the summary judgment motion reasonably could

not have been filed until after the district court ruled on the

                                           2
motion to strike, and that ruling was issued after the relevant

deadline.

             Finally, with respect to the court’s order granting

the motion for summary judgment, we have reviewed the record and

find    no   reversible    error.     Accordingly,       we    affirm    for   the

reasons stated by the district court.

             We dispense with oral argument because the facts and

legal    contentions    are     adequately   presented    in    the     materials

before   this   court     and   argument   would   not   aid    the   decisional

process.

                                                                         AFFIRMED




                                       3